Citation Nr: 1707969	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-13 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart condition.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for migraine headaches.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for erectile dysfunction.

4.  Entitlement to special monthly compensation based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1985 to April 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction is currently with the RO in Seattle, Washington.

This matter was remanded by the Board in September 2015 for additional development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain VA examination and then re-adjudicate the claims.  The AOJ obtained VA examinations in November 2015 and then provided the Veteran with a supplemental statement of the case in January 2016.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  The Veteran does not have additional disabilities that resulted from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA resulting from the prescription of medication to treat service connected disabilities.

2.  Service connection for erectile dysfunction is not in effect.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for a heart condition due to medications prescribed for treatment for service connected disabilities have not been met.  38 U.S.C.A. § 1151, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2016).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for migraine headaches due to medications prescribed for treatment for service connected disabilities have not been met.  38 U.S.C.A. § 1151, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2016).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 for erectile dysfunction due to medications prescribed for treatment for service connected disabilities have not been met.  38 U.S.C.A. § 1151, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2016).

4.  The criteria for special monthly compensation based on loss of use of creative organ are not met.  38 U.S.C.A. §§ 1114 (k), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in April 2011 and was given the opportunity to respond before his claims were adjudicated. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examinations in November 2015 with respect to the claims.  The examination reports adequately provided the findings necessary to a resolution to the appeal.  The Veteran has not referred to any additional, unobtained, relevant evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duties to notify the appellant and assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Under VA laws and regulations, when a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. §1151; 38 C.F.R. § 3.361.  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  Since the Veteran filed his claim after that date, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. §  1151 (a)(1); 38 C.F.R. § 3.361 (2016). 

In determining that additional disability exists, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has been completed.  38 C.F.R. § 3.361 (b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361 (c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361 (c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361 (d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361 (d)(2).

The Veteran is claiming entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a heart condition, migraine headaches, and erectile dysfunction, all of which he attributes to medication prescribed by VA for his service connected disabilities.  He also asserts that he is entitled to special monthly compensation based on loss of use of a creative organ for his erectile dysfunction.

With regard to the heart condition and migraine headaches, the Veteran stated in an April 2011 statement that he has experienced chest pains and headaches since being prescribed psychiatric medications, particularly Seroquel.  He indicated that he was admitted to the emergency room at Rogue Valley Medical Center in March 2007 after two days of stabbing chest pains that led him to pass out.  Treatment records from Rogue Valley Medical Center show a brief March 2007 episode of left facial numbness, dizziness, and left arm weakness, with a diagnosis of dysesthesia, ruling out ischemic attack.  The Veteran added that following this episode he was told by his VA mental health treatment provider that it was a reaction to his medications and was then prescribed different medications.  He stated that during this time he would go to the gym, but would have to stop his workout due to severe migraines and chest pains, and that this led to VA treatment, where his condition was allegedly described as high pulse rate.  He contended that this condition has disrupted his life and was the cause of him being admitted to the emergency room at the Roseburg VA Medical Center, as noted in a December 2010 treatment record.  In November 2011, he submitted a March 2007 treatment record that shows a possible left atrial abnormality.

With regard to his erectile dysfunction, the Veteran attributes the disability to his heart condition and migraines, and the medications used to treat these and his service-connected disabilities.  In November 2011, he submitted a March 2011 VA treatment record showing that he is allergic to Abilify, lithium carbonate/sodium chloride, quetiapine, Tegretol, and trazadone, and a July 2011 emergency department discharge note from the Roseburg VA Medical Center, showing a list of his active and pending outpatient medications.

The medical evidence shows diagnoses of hypertension with mild tachycardia and erectile dysfunction as noted in March 2011 and October 2013 VA treatment records.  VA treatment records also show complaints of migraines in June 2013.  The record also indicates that the Veteran started to receive VA treatment for bipolar disorder in November 2009.  In January 2007, he complained of severe heart palpitations, and, in March 2007, of chest pain and headaches.  Furthermore, VA treatment records show that the Veteran is allergic to several medications, including medications used to treat mental health disabilities, as noted in a March 2011 VA treatment record.

In November 2015, a medical opinion was obtained with regard to (1) whether the Veteran's current headache condition, hypertension with tachycardia, and erectile dysfunction were at least as likely as not related to medication prescribed by VA, and (2) if so, whether VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider in prescribing medication to the Veteran.  

With regards to the headache condition, the examiner diagnosed tension headaches and determined that the condition was less likely than not related to the medications prescribed by VA to treat his service connected disabilities.  In so finding, the examiner noted that the Veteran's headaches continued in spite of the discontinuation of the alleged medications which he associated with the condition, Seroquel in particular.  The examiner cited to an extensive pharmacology database in concluding that there was no indication that Seroquel was associated with prolonged migraine syndrome even after its discontinuation and that typically any associated side effects resolved once the medication was discontinued.  The examiner also noted in his rationale that the Veteran had reported that another medication prescribed for tachycardia seemed to be associated with headaches but found that his headaches persisted even after this medication too was appropriately discontinued.  The examiner further concluded that the evidence in the VA medical record indicated that the VA providers did act with the degree of care expected by a reasonable medical provider by stopping the suspected culprit medications and listing the adverse effects in the medical record.

With regards to the hypertension with tachycardia, the examiner reported that the Veteran had a history of sinus tachycardia which had been episodic for several years and was well managed with medication.  The examiner again cited to the pharmacology database in pointing out that Seroquel was rarely associated with tachycardia and even less associated with an ECG phenomenon referred to as QTc prolongation, which could predispose a patient to arrhythmias.  The examiner noted that this phenomenon was a dose-dependent factor and would resolve with discontinuation of the culprit medication.  The examiner reported that the Veteran had four ECG's done from 2007 to 2009, and in each case his heart rate and QTc interval were both normal, which suggested that there was no abnormal electrical phenomena associated with medications.  The examiner also referenced the Veteran's assertions of chest pain that he believed was caused by medication prescribed for his service connected disabilities.  The examiner noted, however, that there was no indication that chest pain was a suspected side effect of Seroquel.  Additionally, the examiner noted that the Veteran underwent a cardiac stress test in March 2007 that showed no evidence by clinical or ECG criteria of ischemic heart disease at a very high work load.  Finally, the examiner determined that VA providers did act responsibly by discontinuing Seroquel when it became suspect in the Veteran's complaints.

With regards to the Veteran's erectile dysfunction, the examiner noted that while the Veteran did have a current diagnosis of erectile dysfunction, it was less likely than not that the condition was caused by his prescription medication for his service connected disabilities.  The examiner reported that precise cause of the Veteran's erectile dysfunction could not be pinpointed, although he had multiple risk factors including long term tobacco use and drug and alcohol abuse as well as obstructive sleep apnea.  The examiner noted that an April 2015 VA treatment record indicated that the Veteran was inconsistent with his treatment for sleep apnea and concluded that while one of his medications could contribute to erectile dysfunction, his other risk factors posed an equal if not stronger risk.  Additionally, the examiner determined that there was no evidence that any VA provider acted irresponsibly with any medications and noted that the Veteran was on no medications for his service connected conditions which were associated with erectile dysfunction.

Following a review of the evidence in this case, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for compensation under 38 U.S.C.A. § 1151 for a heart condition, migraine headaches, and erectile dysfunction.  As noted above, to obtain benefits under 38 U.S.C. § 1151, there must be evidence of a qualifying additional disability that was caused by the treatment furnished by VA.  Given the reasoned negative opinions offered by the VA examiner in November 2015, which relied on consideration of both the Veteran's medical history and current medical understanding of his claimed disorders and the side effects of medications he was prescribed, the Board finds that the November 2015 VA examiner's opinions are sufficient to decide this claim.  The VA examiner concluded that the medication the Veteran was prescribed in 2006 to treat his psychiatric complaints was not known to cause cardiac, headache, or erectile complications after the medication had been stopped, which in this case occurred after only one to two weeks.  The examiner cited to both his medical expertise and an extensive pharmacological database documenting side effects of the medications in question in concluding that none of the medications the Veteran was prescribed by his VA providers had caused his headaches, hypertension with tachycardia, or erectile dysfunction.  The examiner further noted that his treatment providers had acted with proper care and skill by terminating the medications as soon as the Veteran complained of side effects.  Essentially, there is no evidence of record, other than the Veteran's own statements, that he has additional disability as a result of treatment provided by VA for prescription medication or that even if he did, that it was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA, or an event not reasonably foreseeable.  

The Board acknowledges that the Veteran sincerely believes that he has some form of additional disability as a result of VA treatment and notes that lay persons are competent to provide opinions on some medical issues.  However, in this case, the question of whether there is additional disability that is a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to diagnose himself with additional disability as a result of VA treatment or to provide an opinion regarding the etiology of any such disability.  Further, the November 2015 VA examiner considered the Veteran's contentions but found that his current heart, headache, and erectile dysfunction disorders were not caused by or otherwise etiologically linked to the medications he had been prescribed by VA treatment providers.  Although the Veteran contends that he developed medical problems following the prescription of Seroquel and other medications by his VA treatment providers, the preponderance of the medical evidence does not support the Veteran's belief.  To the contrary, and as noted by the November 2015 VA examiner, the Veteran's current disorders are not likely related to any such medications.

In sum, the Board finds there to be no objective evidence to suggest that the Veteran suffers from any disability that was caused by medications prescribed by his VA treatment providers.  Importantly, and contrary to the Veteran's lay contentions, the November 2015 VA examiner concluded that there was no additional cardiac, headache, or erectile dysfunction disability that was caused by medications prescribed by VA.  The evidence does not show that VA treatment or absence thereof caused a disability or resulted in any additional disability.  Because such a causal connection must be shown before the question of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or whether an event not reasonably foreseeable was the proximate cause of additional disability, the Board's analysis ends with the conclusion that no additional disability was caused by VA.  Accordingly, the Board must conclude that the greater weight of the evidence is against the claims.  In the absence of competent and probative evidence that demonstrates additional disability caused by VA, compensation under 38 U.S.C.A. § 1151 is not warranted.  

Additionally, the Veteran seeks entitlement to special monthly compensation (SMC) based on erectile dysfunction, which he asserts warrants compensation under 38 U.S.C.A. § 1151 for residuals of medication prescribed for service connected disabilities.  However, as determined herein, compensation for erectile dysfunction  under 38 U.S.C.A. § 1151 is not warranted.  In this regard, governing law provides SMC if a veteran, as a result of a service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Entitlement to SMC based on loss of use of a creative organ can also be granted based on erectile dysfunction.  However, as service connection-or, in this case, entitlement to compensation under 38 U.S.C.A. § 1151-has not been awarded for erectile dysfunction, the Veteran's claim for SMC based on loss of use of creative organ is without legal merit and must be denied.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to compensation under 38 U.S.C.A. § 1151 for a heart condition, migraine headaches, and erectile dysfunction is not warranted.  Similarly, entitlement SMC based on loss of use of the creative organ is not warranted.  38 U.S.C.A. § 5107 (b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart condition is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for migraine headaches is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for erectile dysfunction is denied.

Entitlement to a special monthly compensation based on loss of use of a creative organ is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


